Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-12, 15, 21-25 are presented for examination.

Response to Arguments
Applicant's arguments filed 10/14/2022 have been fully considered but they are not persuasive. 

In the remark, applicant argued (1) WO2020229552A1 does not teach “the at least one conditional handover configuration comprises at least one of … network slice-related priority indices for a set of prepared target cells” because WO2020229552A1 fails to mention indices or even index anywhere therein.  WO2020229552A1 also fails to mention priority indices.

Examiner traverse the argument:
As to point (1), WO2020229552A1 discloses in page 5, lines 4-13 to “URLLC deleting, ignoring or deprioritizing common configurations or cells that do not support URLLC traffic …etc.”  URLLC is a generic service requirement for a network slice in 5G network.  The disclosure of URLLC deprioritizing common configurations or cells that do not support URLLC traffic indicates that there exists a prioritized list of cells that support URLLC.  The prioritized list, is network slice-related based on the fact that URLLC services require network slicing.  Although the words “index” or “indices” are not used in WO2020229552A1, it does not eliminate the fact that of the existence of a prioritized list of cells that support URLLC in the disclosure.  Therefore, WO2020229552A1’s teachings meet the claimed limitations.  

Examiner apologize for mistakenly addressing the inventor name of WO2020229552A1 as Chen et al. instead of Febrenbach et al. in the previous office action.  Correction is made.  The citation of the pages and lines in the rejections below remain the same.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 8-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fehrenbach et al, WO2020229552A1 (hereinafter WO2020229552A1), published on November 19, 2020.

WO2020229552A1 is cited by the applicant in the IDS. 

As per claim 1, WO2020229552A1 teaches an apparatus, comprising:
At least one processor (page 4, lines 21-27: UE inherently comprise processor); and
At least one memory including computer program code (page 4, lines 21-27: UE inherently comprise memory and computer program code),
Wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to:
Determine at least one conditional handover configuration (figure 9; page 29, lines 24-27), wherein the at least one conditional handover configuration comprises at least one of 
Network slice-related priority indices for a set of prepared target cells (page 5, lines 4-7; page 41, lines 25 to page 42, line 1: deprioritizing cells that do not support URLLC traffic shows that the cells support URLLC are prioritized); or
Network slice remapping information for the set of prepared target cells; and
Transmit, to a user equipment, a reconfiguration message comprising the at least one conditional handover configuration (figure 9; page 29, lines 24-27).  

As per claim 8, WO2020229552A1 teaches an apparatus, comprising:
At least one processor (page 11, lines 25-27: source node or base station inherently comprise processor); and
At least one memory including computer program code (page 11, lines 25-27: source node or base station inherently comprise memory and computer program code),
Wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to:
Receive a reconfiguration message comprising at least one conditional handover configuration (figure 9; page 29, lines 24-27), wherein the at least one conditional handover configuration comprises at least one of:
Network slice-related priority indexes for a set of prepared target cells (page 5, lines 4-7; page 41, lines 25 to page 42, line 1: deprioritizing cells that do not support URLLC traffic shows that the cells support URLLC are prioritized); or
Network slice remapping information for the set of prepared target cells; and
Performing a conditional handover recovery using the at least one conditional handover configuration (figure 9; page 30, lines 1-4).

As per claim 2, WO2020229552A1 teaches the invention as claimed in claim 1.  WO2020229552A1 further teaches wherein the network slice-related priority indices or the network slice-related prioritization information indicates a preference among the set of prepared target cells (page 5, lines 4-7; page 41, lines 25 to page 42, line 1; ignoring or deprioritizing common configurations or cells that do not support URLLC traffic shows preference over certain cells).  

As per claim 3, WO2020229552A1 teaches the invention as claimed in claim 1.  WO2020229552A1 further teaches wherein the at least one memory and the computer program code are configured to, with the at least one processor, further cause the apparatus at least to:
Receive a conditional handover acknowledgement from at least one of the set of prepared target cells (figure 9; page 29, lines 24-27); and
Wherein the at least one memory and the computer program code are configured to, with the at least one processor, when determining the at least one conditional handover configuration, further cause the apparatus at least to:
Determine the at least one conditional handover configuration based on the received conditional handover acknowledgement (figure 9; page 29, lines 24-27).  

As per claim 5, WO2020229552A1 teaches the invention as claimed in claim 1.  WO2020229552A1 further teaches wherein the reconfiguration message comprises an information element that indicates the network slice-related priority indexes (page 5, lines 4-13). 

As per claim 9, WO2020229552A1 teaches the invention as claimed in claim 8.  WO2020229552A1 further teaches wherein the at least one memory and the computer program code are configured to, with the at least one processor, when performing the conditional handover recovery using the conditional handover configuration, further cause the apparatus at least to:
Perform the conditional handover recovery using the conditional handover configuration to prioritize among suitable cells in a cell selection process during a conditional handover recovery (page 5, lines 4-7; page 30, lines 1-4; page 41, lines 25 to page 42, line 1).  

As per claim 10, WO2020229552A1 teaches the invention as claimed in claim 8.  WO2020229552A1 further teaches wherein the at least one memory and the computer program code are configured to, with the at least one processor, when performing the conditional handover recovery using the conditional handover configuration, further cause the apparatus at least to:
Determine a set of suitable cells from the set of prepared target cells (page 5, lines 4-7; page 30, lines 1-4, page 41, lines 25 to page 42, line 1); and
Select one or more cells among the set of suitable cells using the conditional handover configuration (page 5, lines 4-7; page 30, lines 1-4; page 41, lines 25 to page 42, line 1).  

As per claim 11, WO2020229552A1 teaches the invention as claimed in claim 8.  WO2020229552A1 further teaches wherein the at least one memory and the computer program code are configured to, with the at least one processor, when selecting the one or more of the set of suitable cells, further cause the apparatus at least to:
Select the one or more cells among the set of suitable cells based the network slice-related priority indexes (page 5, lines 4-7; page 30, lines 1-4; page 41, lines 25 to page 42, line 1).

As per claim 12, WO2020229552A1 teaches the invention as claimed in claim 8.  WO2020229552A1 further teaches wherein the reconfiguration message comprises an information element that indicates the network slice-related priority indexes (page 5, lines 4-13). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fehrenbach et al, WO2020229552A1, in view of obviousness.  

As per claim 4, WO2020229552A1 teaches the invention as claimed in claim 3.  WO2020229552A1 further discloses the use of conditional handover acknowledgements that indicates a conditional handover (page 29, lines 24-30; page 41, line 25 to page 42, line 1).  WO2020229552A1 did not specifically teach about network slice remapping and indication related to different remapping condition of a network slice such as a conditional handover with remapping is not possible for network slices or, a conditional handover with a remapping from a first network slice to a second network slice, or a conditional handover with no remapping.  However, remapping of a network slice is a well-known practice in the art to ensure effective resource allocation and network management.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of WO2020229552A1 and further provides conditional handover with network slice remapping indication to allow the UE to perform handover to a target cell connected to a different network slice.  

As per claim 15, WO2020229552A1 teaches the invention as claimed in claim 14.  WO2020229552A1 does not teach wherein the at least one memory and the computer program code are configured to, with the at least one processor, further cause the apparatus at least to: decode the information element without completely decoding the reconfiguration message.  However, decoding information element such as decoding header of a message without completely decoding the body of the message is a common practice well-known in the art to ensure the message is intended for the device.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of WO2020229552A1 and first decode the header of a message to determine if the message contains information intended for the device or not before fully decoding the entire message in order to reduce processing resources.   

Allowable Subject Matter
Claims 21-25 are allowed.

Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nahata et al, US 10,992,396
Jin et al, US 2020/0344679
Nielsen et al, “Network Slicing for Ultra-Reliable Low Latency Communication in Industry 4.0 Scenarios”, August 2017

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
October 25, 2022